USCA11 Case: 21-11035      Date Filed: 10/14/2021   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11035
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TRAYON ALPHONSE CAULTON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
           D.C. Docket No. 1:14-cr-00007-TFM-N-2
                   ____________________
USCA11 Case: 21-11035        Date Filed: 10/14/2021     Page: 2 of 9




2                      Opinion of the Court                21-11035


Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.
PER CURIAM:
       With roughly seven months remaining on his 36-month
term of supervised release, Trayon Caulton was arrested for driv-
ing under the influence in violation of state law. This offense vio-
lated multiple conditions of his supervised release. On a petition
from Caulton’s probation officer, the district court revoked the
term of supervised release and sentenced Caulton to nine months’
imprisonment followed by three months’ supervised release. Caul-
ton now appeals his sentence, contending that it is both procedur-
ally and substantively unreasonable. After careful consideration,
we affirm.
                                     I.
       In 2014, Caulton pleaded guilty to stealing firearms from a
federal firearms licensee in violation of 18 U.S.C. § 922(u). He was
sentenced to 57 months’ imprisonment and 36 months’ supervised
release. His supervised release term commenced on August 21,
2018, and it was set to expire on August 20, 2021, provided that
Caulton abided by the conditions of his release.
       He did not. On January 29, 2021, Caulton was arrested for
driving under the influence. This DUI offense violated two condi-
tions of his supervised release: (1) that he “shall not commit an-
other federal, state, or local crime,” and (2) that he “shall refrain
from excessive use of alcohol.” Caulton’s probation officer
USCA11 Case: 21-11035             Date Filed: 10/14/2021         Page: 3 of 9




21-11035                   Opinion of the Court                               3

petitioned the district court for the revocation of his supervised re-
lease term because of these violations.
       At the revocation hearing, Caulton filed a waiver of his stat-
utory right to a revocation hearing in which he admitted the viola-
tions set forth in the probation officer’s petition. Caulton expressed
his desire that the district court accept the probation officer’s sen-
tencing recommendation, which he maintained included only su-
pervised release and no term of imprisonment. 1 After the district
court announced the sentence of nine months’ imprisonment and
three months’ supervised release, Caulton objected.
       Caulton argues on appeal that the district court failed to ad-
equately consider and inappropriately weighed the sentencing fac-
tors under 18 U.S.C. § 3553(a). We therefore address both the pro-
cedural and substantive reasonableness of Caulton’s sentence. 2
                                          II.
      Caulton bears the burden of establishing that his sentence is
unreasonable. United States v. Trailer, 827 F.3d 933, 936 (11th Cir.
2016). We generally review the reasonableness of a sentence


1In fact, Caulton’s probation officer recommended a sentence of three
months’ imprisonment plus six months’ supervised release.
2 In his brief, Caulton states that he “believes the sentencing was procedurally
correct but was not substantively correct.” But his argument that the “district
court did not adequately state that the court considered all the § 3553(a) fac-
tors” is a procedural challenge. See Gall v. United States, 552 U.S. 38, 51
(2007).
USCA11 Case: 21-11035         Date Filed: 10/14/2021    Page: 4 of 9




4                      Opinion of the Court                 21-11035

imposed upon revocation of supervised release for abuse of discre-
tion. See id. at 935–36. If a defendant did not adequately object to
the reasonableness of the sentence below, we review for plain er-
ror. See United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir.
2014).
       The government contends that the plain-error standard
should apply to Caulton’s challenges because he failed to preserve
his objections below. But Caulton adequately preserved his sub-
stantive reasonableness challenge by arguing that the district court
should not sentence him to prison, so the abuse-of-discretion stand-
ard applies. See Holguin-Hernandez v. United States, 140 S. Ct.
762, 766–67 (2020). And because we find that the district court did
not commit a procedural error based on the arguments raised on
appeal, we need not determine whether Caulton adequately pre-
served his objection to the procedural reasonableness of his sen-
tence.
                                    III.
       When a defendant violates the conditions of his supervised
release, the district court has authority to revoke the term of super-
vised release and impose a term of imprisonment after considering
most of the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C.
§ 3583(e)(3); United States v. Gomez, 955 F.3d 1250, 1257–58 (11th
Cir. 2020). These factors include the nature and circumstances of
the offense; the history and characteristics of the defendant; the
need for the sentence imposed to deter, to protect the public, and
to provide the defendant with necessary training, care, and
USCA11 Case: 21-11035          Date Filed: 10/14/2021      Page: 5 of 9




21-11035                Opinion of the Court                           5

treatment; the kind of sentence and the sentencing range estab-
lished by applicable guidelines or policy statements; policy state-
ments issued to further the purposes of sentencing; the need to
avoid unwarranted sentence disparities among similarly situated
defendants; and the need to provide restitution to victims. 18
U.S.C. § 3583(e); see id. § 3553(a)(1), (a)(2)(B)–(D), (a)(4)–(7).
                                      A.
        Caulton first argues that his sentence was procedurally un-
reasonable because the district court issued only a “superficial
statement” that it considered the purposes of sentencing in
§ 3553(a)(2) and made only a “cursory reference” to § 3553(a). A
district court commits a procedural error when it fails “to consider
the § 3553(a) factors” or fails “to adequately explain the chosen sen-
tence.” Gall v. United States, 552 U.S. 38, 51 (2007); see Vander-
grift, 754 F.3d at 1308. But “the district court is not required to state
on the record that it has explicitly considered each of the § 3553(a)
factors or to discuss each of the § 3553(a) factors.” United States v.
Sanchez, 586 F.3d 918, 936 (11th Cir. 2009) (quotation omitted).
Rather, it is “sufficient that the district court considers the defend-
ant’s arguments at sentencing and states that it has taken the
§ 3553(a) factors into account.” Id.
       Here, the district court sufficiently indicated that it consid-
ered Caulton’s arguments and the § 3553(a) factors at the revoca-
tion hearing. The district court stated multiple times that it con-
sidered Caulton’s generally positive history and characteristics.
But the district court explained that it must balance these attributes
USCA11 Case: 21-11035         Date Filed: 10/14/2021     Page: 6 of 9




6                       Opinion of the Court                 21-11035

with the need to protect society and to serve other objectives of
supervision. The district court concluded that the sentence it im-
posed was appropriate for the statutory purposes listed in § 3553(a).
It also stated that it considered the applicable provisions from
Chapter 7 of the Sentencing Guidelines. The record makes clear
that the district court sufficiently fulfilled these procedural obliga-
tions by considering Caulton’s arguments and describing how it ap-
plied several § 3553(a) factors.
        We note also that Caulton has abandoned any argument
that the district court procedurally erred by considering certain
purposes listed in 18 U.S.C. § 3553(a)(2)(A). The purposes listed in
§ 3553(a)(2)(A) are “to reflect the seriousness of the offense, to pro-
mote respect for the law, and to provide just punishment for the
offense.” 18 U.S.C. § 3553(a)(2)(A). While § 3583(e) lists the
§ 3553(a) factors that district courts must consider when modifying
a term of supervised release, § 3553(a)(2)(A) is not included in that
list. Id. § 3583(e). In this Circuit, it is an open question whether a
district court procedurally errs by considering § 3553(a)(2)(A) when
imposing a sentence after a supervised release violation. See Van-
dergrift, 754 F.3d at 1308. We have noted, however, that the text
of § 3583(e) does not “explicitly forbid a district court from consid-
ering § 3553(a)(2)(A).” Id.
        Caulton does not argue on appeal that the district court
erred by considering these § 3553(a)(2)(A) purposes. Quite the op-
posite, he states that these purposes are among those that the dis-
trict court must consider. He instead argues only that the district
USCA11 Case: 21-11035         Date Filed: 10/14/2021    Page: 7 of 9




21-11035               Opinion of the Court                         7

court gave these purposes too much weight. Because Caulton has
abandoned the argument that the district court erred by consider-
ing the § 3553(a)(2)(A) purposes, we will not address it here. See,
e.g., United States v. Dougherty, 754 F.3d 1353, 1358 (11th Cir.
2014). Based on the arguments Caulton properly raised on appeal,
his sentence was not procedurally unreasonable.
                                     B.
       Caulton next argues that the district court’s sentence was
substantively unreasonable. He says that the district court gave too
much weight to the underlying DUI offense and insufficient weight
to Caulton’s favorable history and characteristics. A district court
may abuse its discretion in determining a sentence if it fails to con-
sider relevant factors that were due significant weight, gives signif-
icant weight to improper or irrelevant factors, or commits a clear
error of judgment in balancing the proper factors. United States v.
Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).
       The district court has substantial discretion when it balances
the § 3553(a) factors, and it may accord “greater weight to one or
more factors than to the others.” Gomez, 955 F.3d at 1257. While
we may disagree with the weight that the district court accorded
each factor, we will only reverse “if we are left with the definite
and firm conviction that the district court committed a clear error
of judgment” and imposed “a sentence that lies outside the range
USCA11 Case: 21-11035         Date Filed: 10/14/2021      Page: 8 of 9




8                       Opinion of the Court                  21-11035

of reasonable sentences dictated by the facts of the case.” Id. (quo-
tation omitted).
       Here, Caulton’s sentence is substantially below the statutory
maximum of 24 months’ imprisonment authorized based on his
original offense, which is an indicator of reasonableness. See 18
U.S.C. § 3583(e)(3); Gomez, 955 F.3d at 1260. His sentence is also
within the sentencing range of three to nine months’ imprison-
ment established by the applicable policy statement for his super-
vised release violations, given his criminal history category. U.S.
Sentencing Guidelines § 7B1.4 (Nov. 2018). We expect that sen-
tences within the applicable sentencing range will be reasonable.
See Gomez, 955 F.3d at 1260.
        Caulton has failed to dissuade us from finding his sentence
reasonable. In the revocation setting, the focal offense is the super-
vised release violation, but the district court should also consider
“to a limited degree” the underlying offense that resulted in the vi-
olation. See U.S.S.G. ch. 7, pt. A, intro. 3(b). The district court thus
acted within its discretion in considering the underlying DUI of-
fense when assessing the nature and circumstances of Caulton’s su-
pervised release violations and the other § 3553(a) factors that it
must consider. The district court properly reasoned that the sen-
tence imposed would serve the purposes of deterring supervised
release violations and protecting the public from violations that
jeopardize lives and property. The district court’s decision not to
USCA11 Case: 21-11035      Date Filed: 10/14/2021   Page: 9 of 9




21-11035             Opinion of the Court                      9

give overriding weight to the factors most favorable to Caulton
does not render the sentence unreasonable.
      AFFIRMED.